

116 S806 IS: Own Your Own Data Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 806IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the collection of data or information generated on the internet.
	
 1.Short titleThis Act may be cited as the Own Your Own Data Act.
		2.Protection of personal information generated on internet
 (a)In generalEach individual owns and has an exclusive property right in the data that an individual generates on the internet under section 5 of the Federal Trade Commission Act (15 U.S.C. 45).
			(b)Social media companies
 (1)In generalEach social media company shall— (A)have a prominently and conspicuously displayed icon each user may click to obtain a copy of the user’s data with any analysis of the user’s data performed by the social media company;
 (B)have a prominently and conspicuously displayed icon each user may click to easily export the user’s data with any analysis of the user’s data performed by the social media company;
 (C)require that each user, during the registration of an account, knowingly and willfully enter into a licensing agreement—
 (i)that uses plain language that a reasonable person of average intelligence can understand the first time the person reads or hears the licensing agreement;
 (ii)in which the user agrees to license the user’s data to the social media company; and (iii)that is no longer than 500 words, using a measure of 6 characters to a word; and
 (D)have an icon each user may click to cancel immediately the license agreement. (2)RegulationsThe Federal Trade Commission shall promulgate regulations carrying out this subsection, which shall be approved by Congress.
 (c)EnforcementThe Federal Trade Commission shall enforce the provisions of this Act. 